
	

113 HR 1566 IH: Consumer Credit Access, Innovation, and Modernization Act
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1566
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Luetkemeyer (for
			 himself and Mr. Meeks) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To create a Federal charter for Internet consumer credit
		  corporations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Credit Access, Innovation,
			 and Modernization Act.
		2.Findings;
			 purpose; and intent
			(a)FindingsCongress
			 finds the following:
				(1)Studies by the
			 Federal Deposit Insurance Corporation (FDIC), National Bureau of Economic
			 Research, FINRA Investor Education Foundation, and other credible parties have
			 shown that roughly half of all American families, including not only lower and
			 moderate income families but also a large segment of middle and higher income
			 families who have poor credit scores and limited disposable incomes, are
			 literally living paycheck-to-paycheck, lacking adequate savings and other
			 resources to cover unplanned expenses that frequently arise in every
			 household.
				(2)These consumers
			 (in this Act referred to as underserved consumers) include those
			 who are unbanked, having neither a checking or savings account
			 at a depository institution, and those who are underbanked,
			 having such an account and frequently having higher incomes but credit
			 impairments, while nonetheless needing to rely on nondepository financial
			 institutions for short-term, small loans and other credit products and
			 financial services they desperately need, but generally cannot obtain from
			 traditional banking institutions.
				(3)Credit
			 alternatives for underserved consumers generally are limited and often not well
			 suited to their particular needs and in some instances lack any statutory
			 consumer protections.
				(4)Programs by the
			 FDIC and other parties to expand access to small loans and other financial
			 products or services for underserved consumers through banking institutions
			 have had very limited success because banks, which typically have relatively
			 high operating costs, generally have been unable to make affordable small
			 personal loans on a widespread, commercially viable basis to these higher risk
			 consumers, most of whom may not even qualify for a loan under the high-credit
			 standards regulators necessarily require insured depositories to
			 maintain.
				(5)To the extent that
			 depository institutions offer underserved consumers affordable small loans and
			 other financial products or services on a commercially viable basis, they
			 should be encouraged to do so, but it must be recognized that overcoming the
			 practical business obstacles for depositories to offer such products or
			 services appears to be quite difficult at best for most depositories, and given
			 the massive scope of the short-term credit needs of such consumers,
			 depositories most likely will be unable to provide affordable small loans and
			 other financial products or services for a significant number of them.
				(6)Efforts of
			 governmental, nonprofit, and private sector institutions to help underserved
			 consumers manage their personal finances more effectively through financial
			 education and counseling programs also are important and must continue, but
			 given the tremendous number of consumers who face significant ongoing financial
			 challenges, most such underserved consumers are likely to be unable to overcome
			 their financial difficulties through such efforts.
				(7)Nondepository
			 creditors historically have been primarily State-regulated, are not federally
			 insured, generally pose little or no systemic or taxpayer risk, typically have
			 lower operating costs and can employ less restrictive credit standards than
			 depositories, and are a major source of small loans and financial products or
			 services for underserved consumers, providing such consumers annually with
			 billions of dollars in credit.
				(8)A
			 number of nondepository creditors have developed advanced proprietary loan
			 underwriting and servicing procedures and cutting-edge technologies allowing
			 them to offer credit to more underserved consumers, but such creditors lack the
			 authority available to national banks to operate on a multistate or nationwide
			 basis using a single lending charter and subject to strong, uniform Federal
			 regulation that would enable them to maximize their capacities to operate more
			 innovatively and efficiently.
				(9)Nondepository
			 creditors are instead subject to widely differing State licensing laws that
			 impose substantial cost and compliance burdens, and, more significantly, laws
			 that severely limit the types of financial products or services that may be
			 offered, prevent loans from being provided on a commercially viable basis,
			 stifle innovation, reduce competition, and leave underserved consumers with a
			 limited choice of products or services that in many cases are not well suited
			 to their personal needs and cost significantly more because of these
			 conflicting and outdated restrictive State laws.
				(10)It is in the
			 national interest and will greatly benefit the millions of underserved
			 consumers who have pressing needs for additional credit alternatives for
			 Congress to adopt legislation to authorize creditors the option of receiving a
			 Federal charter under which they can provide such consumers loans and other
			 financial products and services through the Internet and electronic devices and
			 not traditional brick-and-mortar storefront locations, allowing them to operate
			 more innovatively and efficiently on a nationwide basis.
				(11)An Internet
			 consumer credit corporation chartered under this Act will be adequately
			 regulated under Federal laws and regulations prescribed by the Comptroller of
			 the Currency and the Director of the Consumer Financial Protection Bureau, and
			 such laws and regulations shall be enforced in accordance with this Act without
			 such corporation being subjected to duplicative and conflicting State laws that
			 in many cases severely and unnecessarily restrict product innovation and choice
			 and raise the cost of the limited credit choices now available to underserved
			 consumers.
				(12)Allowing such federally regulated lending
			 by Internet creditors as authorized by this Act through the Internet and by
			 electronic devices, but not through traditional storefront, brick-and-mortar
			 locations, on a nationwide basis, is consistent with the fact that consumers’
			 borrowing habits are shifting rapidly to seeking more financial product and
			 service choices with the convenience, ease of credit access, and more
			 alternatives provided by computers, mobile phones, and other electronic
			 devices, and millions of underserved consumers will be able to secure credit
			 from Internet consumer credit corporations that are subject to applicable State
			 and Federal laws.
				(13)Small businesses, which are vital to job
			 creation and the health of the Nation’s economy, also have a continuing need
			 for additional credit alternatives, and allowing Internet consumer credit
			 corporations to offer certain financial products and services to small
			 businesses through the Internet and by electronic devices will be in the
			 national interest.
				(b)Purpose and
			 intentThe purpose and intent of this Act is to—
				(1)provide
			 underserved consumers greater access to innovative, affordable, commercially
			 viable, and better suited financial products and services;
				(2)create a Federal
			 charter for creditors that offer financial products or services through the
			 Internet and electronic devices and not traditional brick-and-mortar storefront
			 locations and focus their business primarily on meeting the credit needs of
			 underserved consumers and small businesses, enabling such Internet creditors to
			 provide more innovative, affordable, and appropriate credit options, subject to
			 uniform Federal lending standards rather than operating under the widely
			 varying, often conflicting, overly restrictive, and unnecessarily costly system
			 of State lending laws that currently prevent nondepository creditors from
			 offering underserved consumers and small businesses the credit options they
			 need;
				(3)clarify that Congress understands that even
			 with the more innovative and efficient lending authorized by this Act and
			 reasonable pricing by Internet consumer credit corporations, the cost of
			 commercially viable, short-term, small-dollar credit for higher risk
			 underserved consumers typically will be considerably higher than the cost for
			 other consumers who have no credit impairments and that when the cost of such
			 credit is expressed in terms of an annual percentage rate, in most cases such
			 rate will be much higher than such rate for larger, longer term loans,
			 especially those made to consumers with unimpaired credit records, and
			 therefore it should not be presumed or necessarily concluded that such credit
			 extensions to underserved consumers are unfair or abusive, provided full
			 disclosure of the cost of such credit is made as required by this Act and such
			 corporation has a reasonable basis for determining that an underserved consumer
			 can repay, therefore indicating that the credit is affordable;
				(4)require that the Comptroller exercise his
			 or her authorities to administer, enforce, and implement the provisions of this
			 Act and regulations prescribed pursuant to this Act to provide for ongoing
			 prudential regulatory oversight of Internet consumer credit corporations and to
			 promptly adopt reasonable and flexible policies and procedures to ensure the
			 approval of Federal charters for qualified applicants, while also promoting the
			 offering of innovative, affordable, and commercially viable financial products
			 or services; and
				(5)require that the
			 Director exercise his or her authorities to administer, enforce, and implement
			 the provisions of Federal consumer financial laws and applicable provisions of
			 this Act and regulations prescribed pursuant to this Act to ensure that
			 underserved consumers receive effective consumer financial protections, while
			 also promoting the offering of innovative, affordable, and commercially viable
			 financial products or services.
				3.Internet Consumer
			 Credit Corporations
			(a)Federal
			 charterIn accordance with the provisions of this Act, and
			 regulations prescribed pursuant to this Act, the Comptroller shall charter
			 creditors which shall become Internet consumer credit corporations (hereinafter
			 referred to as Internet creditors) to offer financial products
			 or services primarily to underserved consumers and small businesses as provided
			 for in this Act.
			(b)Application
			 required
				(1)In
			 generalA person that desires to obtain a Federal charter under
			 this Act shall submit an application to the Comptroller at such time, in such
			 manner, and accompanied by such information as the Comptroller may
			 require.
				(2)Expeditious
			 determinationThe Comptroller shall make a determination as to
			 whether an application submitted under paragraph (1) is approved or denied
			 expeditiously.
				(c)RequirementsIn
			 seeking a Federal charter under this Act, an applicant shall meet the following
			 requirements:
				(1)A
			 business plan shall be established covering at least the initial 3-year period
			 of operation as a commercially viable entity with its primary business
			 activities being to serve the needs of underserved consumers and small
			 businesses for credit and related financial services through the Internet and
			 electronic devices and not through brick-and-mortar locations, and such plan
			 shall—
					(A)realistically
			 forecast market demand, the intended customer base, competition, economic
			 conditions, financial projections, and business risks;
					(B)include a
			 marketing plan that describes the types of financial products or services such
			 creditor intends to offer, how it will market them, and how such products or
			 services are expected to be affordable for underserved consumers and small
			 businesses and commercially viable for the creditor; and
					(C)contain an
			 acceptable plan for—
						(i)ensuring
			 compliance with all applicable laws and regulations; and
						(ii)for
			 promptly addressing complaints from underserved consumers and small
			 businesses.
						(2)A
			 competent and experienced management team of good moral character with
			 expertise in and a commitment to serving the credit needs of underserved
			 consumers, experience in offering financial services products to consumers
			 through the Internet or electronic devices, and awareness and understanding of
			 applicable legal requirements shall be established.
				(3)Adequate capital
			 structure relative to the operational and financial assumptions and business
			 plans of the applicant, including the cost of utilizing advanced technology and
			 information management systems for its operating and compliance needs, shall be
			 established.
				(4)No Internet
			 creditor shall be directly or indirectly owned or controlled by any person
			 unless—
					(A)the person is an
			 individual, a Federal- or State-chartered depository institution, a bank
			 holding company (as defined in section 2(a) of the Bank Holding Company Act of
			 1956 (12 U.S.C. 1841(a))), a savings and loan holding company (as defined in
			 section 10(a)(1)(D) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a)(1)(D))),
			 or a nonprofit corporation; or
					(B)the primary
			 business activity of the person involves—
						(i)providing
			 financial products or services to consumers; or
						(ii)owning or
			 controlling persons whose primary business activity is providing financial
			 products or services to consumers.
						(5)Any other
			 requirements provided for under this Act or in regulations prescribed by the
			 Comptroller consistent with the purposes of this Act.
				(d)Authority of
			 Internet CreditorsUpon receiving a Federal charter pursuant to
			 subsection (a), an Internet creditor shall become, as from the date of the
			 execution of its charter, a body corporate, and, as such, an Internet consumer
			 credit corporation, and in the name designated in the charter it is authorized
			 to—
				(1)adopt and use a
			 corporate seal;
				(2)have succession
			 from the date its charter is issued until such time as it be dissolved by the
			 act of its shareholders owning two-thirds of its stock, or until its charter is
			 revoked by the Comptroller, or until terminated by an Act of Congress, or until
			 its affairs are placed in the hands of a receiver and finally wound up by the
			 receiver in accordance with title 11, United States Code, or other applicable
			 law;
				(3)borrow money,
			 issue stock, and enter into contracts;
				(4)sue and be sued
			 and complain and defend, in any court of law and equity of competent
			 jurisdiction, as fully as natural persons;
				(5)elect or appoint
			 directors, and by its board of directors to appoint a president, vice
			 president, and other officers, define their duties, require bonds of them and
			 fix the penalty thereof, dismiss such officers or any of them at pleasure, and
			 appoint others to fill their places;
				(6)prescribe, by its
			 board of directors, bylaws not inconsistent with law, regulating the manner in
			 which its stock shall be transferred, its directors elected or appointed, its
			 officers appointed, its property transferred, its general business conducted,
			 and the privileges granted to it by law exercised and enjoyed;
				(7)hire employees and
			 consultants and fix their compensation, define their duties, and give such
			 persons appropriate authority to carry on its business operations;
				(8)enter into joint
			 ventures and other business partnerships with other Internet creditors,
			 depository institutions, State-chartered or licensed nondepository creditors,
			 third-party service providers and vendors, and other parties to promote or
			 facilitate providing as herein authorized commercially viable financial
			 products or services to underserved consumers and small businesses;
				(9)contribute to
			 community funds, or to charitable, philanthropic, or benevolent
			 instrumentalities conducive to public welfare, such sums as its board of
			 directors may deem expedient and in the interests of the Internet
			 creditor;
				(10)invest in, or buy
			 or lease, real estate or tangible personal property, including vehicles,
			 equipment, furnishings and furniture, to be used by the Internet creditor in
			 conducting business related operations authorized under this Act;
				(11)provide loans and
			 other financial services only through the Internet and electronic devices as
			 its board of directors or duly authorized officers or agents may determine, in
			 accordance with this Act and regulations prescribed pursuant to this Act, are
			 appropriate for providing financial products or services to consumers,
			 including underserved consumers, and to small businesses in accordance with the
			 provisions of this Act and regulations prescribed pursuant to this Act;
				(12)exercise by its
			 board of directors or duly authorized officers or agents, subject to law, all
			 such incidental, implied, or reasonably necessary powers as may be appropriate
			 to carry on its corporate operations and the business of providing commercially
			 viable financial products or services to consumers, including underserved
			 consumers and small businesses in accordance with the provisions of this Act
			 and regulations prescribed pursuant to this Act;
				(13)be affiliated
			 with, or owned by, an insured depository institution, nondepository creditor,
			 nonprofit organization, or other qualified entities unless otherwise limited by
			 this Act or regulations prescribed pursuant to this Act;
				(14)acquire or merge
			 with other Internet creditors; and
				(15)exercise such
			 other powers as may be reasonably necessary or appropriate to offer financial
			 products or services as provided for pursuant to this Act, or provided for
			 through regulations prescribed by the Comptroller pursuant to the provisions of
			 this Act.
				(e)Duties and
			 responsibilities
				(1)Comptroller of
			 the CurrencyThe Comptroller shall—
					(A)ensure that
			 Internet creditors only provide loans and other financial products or services
			 through the Internet and electronic devices and that, to the extent reasonably
			 possible, such creditors primarily focus their business operations on providing
			 underserved consumers a variety of affordable financial products or services
			 that are commercially viable for such creditors, including certain products or
			 services that contain features to facilitate personal savings and enhance the
			 credit record of such consumers;
					(B)encourage and
			 facilitate—
						(i)innovation with
			 respect to the financial products or services offered to underserved consumers;
			 and
						(ii)joint ventures
			 and other business partnerships among Internet creditors, insured depository
			 institutions, other nondepository creditors, third-party service providers and
			 vendors, nonprofit organizations, and other parties in order to ensure greater
			 credit access for underserved consumers and small businesses;
						(C)provide, through
			 regulations, details on how Internet creditors should be organized,
			 incorporated, and operated in a prudential manner;
					(D)conduct
			 examination and supervisory activities of Internet creditors to—
						(i)access their
			 internal controls and management ability;
						(ii)evaluate their
			 financial condition and risk profile;
						(iii)determine if
			 they are meeting the needs of underserved consumers and small businesses;
			 and
						(iv)monitor their
			 compliance with this Act and other applicable laws and regulations that the
			 Comptroller may have administrative responsibly for, and identify areas in
			 which corrective action is needed;
						(E)consult, cooperate
			 and coordinate, as appropriate, with the Director and with other Federal and
			 State regulatory agencies, including State bank supervisors, to promote much
			 greater availability of innovative, affordable, commercially viable credit for
			 underserved consumers, and consistent regulatory treatment of consumer and
			 small business financial products and services;
					(F)help ensure that
			 the supervisory activities, including examination schedules, of Internet
			 creditors and affiliated companies are conducted in a coordinated and efficient
			 manner; and
					(G)adopt adequate
			 safeguards to ensure appropriate privacy and confidentiality protections with
			 respect to individually identifiable personal data and proprietary corporate
			 data.
					(2)Director of the
			 Bureau of Consumer Financial ProtectionThe Director
			 shall—
					(A)regulate the offering and provision of
			 consumer financial products or services by Internet creditors under the Federal
			 consumer financial laws pursuant to its authorities under the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.), this Act,
			 and regulations prescribed pursuant to this Act;
					(B)consult,
			 cooperate, and coordinate, as appropriate, with the Comptroller and with other
			 Federal and State regulatory agencies, including State bank supervisors, to
			 promote—
						(i)much
			 greater availability of innovative, affordable, commercially viable credit for
			 underserved consumers and small businesses; and
						(ii)consistent
			 regulatory treatment of consumer and small business financial products or
			 services;
						(C)help ensure that
			 the supervisory activities, including examination schedules, of Internet
			 creditors and affiliated companies are conducted in a coordinated and efficient
			 manner; and
					(D)adopt adequate
			 safeguards to ensure appropriate privacy and confidentially protections with
			 respect to individually identifiable personal data and proprietary corporate
			 data.
					(3)Internet
			 CreditorsEach Internet creditor shall—
					(A)make financial
			 education information available to each consumer it offers a financial product
			 or service, including information on how a consumer may obtain financial
			 counseling services, the benefits of following a regular personal savings
			 program, and how consumers can improve their credit ratings;
					(B)comply with all
			 applicable Federal laws and regulations, including Federal consumer financial
			 protection law requirements and such State laws, regulations, and enforcement
			 actions as are authorized under the provisions of this Act;
					(C)provide account
			 access to its customers through the Internet and a toll-free telephone
			 number;
					(D)provide, in accordance with regulations
			 prescribed pursuant to this Act, to all consumers who are extended credit with
			 a repayment term of 1 year or less by the Internet creditor a clear and
			 conspicuous statement in the loan agreement that discloses the true cost of the
			 loan, including all interest, fees, and other loan-related charges, as a dollar
			 amount and as a percentage of the principal amount of the loan in lieu of the
			 annual percentage rate disclosure that otherwise would be required under the
			 Truth in Lending Act (15 U.S.C. 1601 et seq.) or regulations prescribed
			 pursuant to such Act;
					(E)report to the
			 Comptroller or Director such data as either may require regarding its
			 activities, including the types of financial products or services provided to
			 underserved consumers and small businesses, and data demonstrating that its
			 business activities are focused primarily on serving underserved consumers and
			 small businesses as required by this Act;
					(F)offer—
						(i)an
			 underserved consumer who is unable to repay an extension of credit by an
			 Internet creditor that has a loan repayment term of less than 120 days, an
			 extended repayment plan, at no cost to the consumer, at least once in a
			 12-month period; and
						(ii)to
			 the extent reasonably possible, certain financial products or services that
			 contain features to facilitate personal savings that could help underserved
			 consumers enhance their credit records if such consumers fully comply with the
			 terms and conditions of such products or services; and
						(G)not—
						(i)accept consumer or
			 commercial deposits;
						(ii)make commercial
			 loans, except to the extent allowed by the provisions of this Act and
			 regulations prescribed pursuant to this Act, with respect to small
			 businesses;
						(iii)make a consumer
			 loan with a term of 30 days or less;
						(iv)make a loan that
			 requires a consumer to repay the loan balance in one lump-sum payment;
			 or
						(v)extend credit to a
			 consumer—
							(I)unless the
			 Internet creditor has a reasonable basis for believing that the consumer will
			 have the ability to repay the credit extension;
							(II)if the maximum
			 principal amount of the credit outstanding from all financial products or
			 services authorized by the Internet creditor to such consumer, in the case of
			 an unsecured credit transaction, exceeds $5,000, or in the case of a secured
			 credit transaction, $25,000, unless a higher amount is authorized by
			 regulations prescribed by the Comptroller; or
							(III)if the loan
			 terms include a prepayment penalty; or
							(vi)extend credit to
			 a small business in excess of $25,000.
						(f)Additional
			 product or service offeringsFinancial products or services that
			 may be offered to underserved consumers pursuant to this subsection for
			 underserved consumers and certain small businesses may also be offered to other
			 consumers and businesses.
			(g)Rule of
			 constructionNothing in this Act is intended to provide the
			 Comptroller or the Director with the authority to—
				(1)regulate financial products or services
			 that are provided or offered by an affiliate company or another entity that the
			 Internet creditor has a business relationship with, but the Internet creditor
			 does not provide or offer to underserved consumers or small businesses in
			 accordance with this Act;
				(2)determine, directly or indirectly, pricing
			 applicable to an extension of credit offered by an Internet creditor to a
			 consumer or small business pursuant to this Act through a usury limit, a cap on
			 the rate of interest, fees, or other charges, or otherwise;
				(3)prohibit, directly or indirectly, the
			 offering of a financial product or service to underserved consumers or small
			 businesses by an Internet creditor pursuant to this Act unless a determination
			 is made by the Comptroller or Director, based on a fair and reasonable
			 determination of the facts and circumstances regarding the financial product or
			 service, that offering such a product or service will seriously harm the
			 financial interests of underserved consumers or small businesses; or
				(4)presume or conclude that a credit extension
			 offered to underserved consumers by an Internet creditor under the provisions
			 of this Act, regulations prescribed by this Act, and such other statutes and
			 regulations as either may have administrative and enforcement authority for is
			 unfair, abusive, or otherwise inappropriate solely on the basis that the
			 interest rates and other charges to such consumers, who typically pose
			 relatively high credit risks, are significantly higher than those on credit
			 extensions offered to other consumers who do not pose such high credit
			 risks.
				(h)Internet
			 Creditor regulatory feeEach Internet creditor shall pay to the
			 Comptroller an annual fee in a reasonable amount that the Comptroller
			 determines is sufficient, in the aggregate of all such fees paid by Internet
			 creditors, to offset the cost to the Comptroller of carrying out the provisions
			 of this Act.
			(i)Charter
			 suspension or revocationThe Comptroller, pursuant to procedures
			 established in regulations prescribed by the Comptroller, may suspend or revoke
			 the charter of an Internet creditor if there has been a material failure by the
			 Internet creditor to comply with the requirements set forth in the charter,
			 provisions of this Act, or other applicable statutes, regulations, or
			 orders.
			(j)Relationship to
			 other Federal and State laws
				(1)Federal
			 lawAn Internet creditor is subject to—
					(A)all otherwise
			 applicable provisions of Federal statutes and regulations, including the
			 consumer financial laws listed under section 1002(14) of the Consumer Financial
			 Protection Act of 2010 (12 U.S.C. 5481(14)), section 987 of title 10, United
			 States Code (relating to consumer credit extended to servicemembers and
			 dependents), and the provisions of this Act and regulations established
			 pursuant to this Act; and
					(B)the administration
			 and enforcement of such statutes and regulations by the Comptroller, the
			 Director, any other Federal agency, or State attorney general (or the
			 equivalent thereof) having enforcement authority.
					(2)State
			 lawAn Internet creditor, or an employee, agent, or other
			 business partner of an Internet creditor, shall not be subject to—
					(A)State laws that
			 relate to office location, licensing, education, or training that apply to the
			 operations of an Internet creditor, or its employees, agents, or other business
			 partners to the extent that these operations relate to the exercise of its
			 powers or authorities under this Act and implementing regulations to provide
			 financial products or services to underserved consumers and small businesses;
			 or
					(B)other State laws
			 that—
						(i)have
			 a discriminatory effect on an Internet creditor compared to the effect of such
			 laws on any other depository or nondepository creditor chartered or licensed in
			 that State;
						(ii)consistent with
			 the legal standard for preemption in the decision of the Supreme Court of the
			 United States in Barnett Bank of Marion County, N.A. v. Nelson, Florida
			 Insurance Commissioner, et al., 517 U.S. 25 (1996), prevent or significantly
			 interfere with the exercise by an Internet creditor of its powers and
			 authorities as set forth in this Act; or
						(iii)are preempted by
			 any provision of Federal law.
						(3)Determination of
			 preemptionAn Internet
			 creditor may challenge the applicability of a State law as preventing or
			 significantly interfering with the exercise of such creditor’s powers under
			 this Act, or for violating any provision of paragraph (2), in any court of
			 competent jurisdiction, and the Comptroller or Director, by regulation or
			 order, or any court of competent jurisdiction may make a determination, on a
			 case-by-case basis, that a State law prevents or significantly interferes with
			 the exercise of an Internet creditor’s powers under this Act, or violates a
			 provision of paragraph (2), in accordance with applicable law.
				(k)Enforcement
				(1)In
			 generalThe Comptroller or the Director may enforce in any court
			 of competent jurisdiction the provisions of this Act, regulations prescribed
			 pursuant to this Act relating to their respective regulatory authority in this
			 Act, and their respective cease and desist or other orders or regulatory
			 requirements.
				(2)Action by
			 StateThe attorney general (or the equivalent thereof) of any
			 State shall have the power to investigate violations of this Act and may bring
			 a civil enforcement action in the name of such State against an Internet
			 creditor in any district court of the United States or in State court that has
			 jurisdiction over the Internet creditor and to secure civil penalties and such
			 other remedies under provisions of this Act or otherwise provided under other
			 applicable law.
				(3)Consultation
			 required
					(A)Notice
						(i)In
			 generalWhen initiating any action in a court or other
			 administrative or regulatory proceeding against any Internet creditor as
			 authorized by this Act to enforce any provision of this Act, including any
			 regulation pursuant to this Act, a copy of the complete complaint filed or to
			 be filed and written notice describing such action or proceeding shall be
			 provided to the Comptroller and the Director by the State attorney general (or
			 the equivalent thereof) prior to or immediately upon instituting the action or
			 proceeding.
						(ii)Contents of
			 noticeThe notification required under this paragraph shall, at a
			 minimum, describe—
							(I)the identity of
			 the parties;
							(II)the alleged facts
			 underlying the proceeding; and
							(III)whether there
			 may be a need to coordinate the prosecution of the proceeding so as not to
			 interfere with any action, including any rulemaking, undertaken by the
			 Comptroller or the Director.
							(B)Comptroller and
			 Director responseIn any action brought by a State attorney
			 general (or equivalent thereof), the Comptroller and Director may—
						(i)intervene in the
			 action as a party; and
						(ii)upon
			 intervening—
							(I)remove the action
			 to the appropriate United States district court, if the action was not
			 originally brought there;
							(II)be heard on all
			 matters arising in the action; and
							(III)appeal any order
			 or judgment, to the same extent as any other party in the proceeding
			 may.
							(4)RegulationsThe
			 Comptroller and the Director shall jointly prescribe regulations to implement
			 the requirements of this subsection and, from time to time, consult with State
			 attorneys general (or the equivalent thereof) in order to develop appropriate
			 protocols to coordinate actions with the State attorneys general and other
			 appropriate regulators.
				(5)Preservation of
			 State authorityNo provision of this Act shall be construed as
			 modifying, limiting, or superseding the operation of any provision of any
			 Federal consumer financial protection law or regulations prescribed pursuant to
			 such laws that relates to the authority of a State attorney general (or the
			 equivalent thereof) to enforce such Federal law and regulations.
				(l)Penalties for
			 violationsThe relief available for violations of provisions of
			 this Act, regulations prescribed pursuant to this Act, or orders or supervisory
			 mandates, including cease and desist orders, with respect to proceedings
			 involving Internet creditors by the Comptroller, the Director, or State
			 attorneys general (or the equivalent thereof) shall be the same as or
			 equivalent to that provided with respect to actions by the Director in section
			 1055 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12
			 U.S.C. 5565).
			(m)Reports to
			 congressNot later than 180 days after the effective date of this
			 Act, and annually for 5 years thereafter, the Comptroller and the Director
			 shall submit to Congress a joint report on their activities and progress in
			 helping to expand access to innovative and affordable credit for underserved
			 consumers and small businesses, and such reports shall include—
				(1)a
			 descriptive summary of the actions of the Comptroller and the Director during
			 the reporting period to carry out the purposes of this Act;
				(2)the number of
			 charter applications received by the Comptroller;
				(3)the number of
			 charter applications that were approved, disapproved, conditionally approved,
			 or are pending and a detailed explanation of each disapproval or conditional
			 approval;
				(4)a
			 description of any further actions the Comptroller or the Director believes
			 should be undertaken to—
					(A)facilitate the
			 chartering of qualified nondepository institutions; and
					(B)increase the
			 number of financial products that are available to help increase competition
			 and consumer choice for underserved consumers; and
					(5)any
			 recommendations the Comptroller or the Director may have regarding other
			 legislative measures that would improve the ability of an Internet creditor to
			 provide additional financial products or services to underserved consumers or
			 small businesses.
				(n)RegulationsThe
			 Comptroller and the Director shall consult and prescribe joint regulations
			 implementing the provisions of this Act not later than 180 days after the
			 effective date of this Act.
			4.DefinitionsIn this Act:
			(1)AffiliateThe
			 term affiliate means any person that controls, is controlled by,
			 or is under common control with another person.
			(2)AffordableThe
			 term affordable means that a creditor has a reasonable
			 expectation that a consumer or small business will be able to repay an
			 extension of credit.
			(3)Commercially
			 viableThe term commercially viable means that a
			 reasonable economic profit is expected to be made when a financial product or
			 service is provided to a consumer or small business.
			(4)ComptrollerThe
			 term Comptroller means the Comptroller of the Currency.
			(5)ConsumerThe
			 term consumer means an individual or agent, trustee, or
			 representative acting on behalf of an individual.
			(6)Control and
			 controlled byThe terms control and
			 controlled by mean that—
				(A)a person directly
			 or indirectly or acting through 1 or more other persons owns, controls, or has
			 power to vote 25 percent or more of any class of voting stock of a
			 company;
				(B)a person controls
			 in any manner the election of a majority of the directors or trustees of a
			 company; or
				(C)the Comptroller
			 makes a determination, after notice and opportunity for hearing, that a person
			 directly or indirectly exercises a controlling influence over the management or
			 policies of a company.
				(7)CreditThe
			 term credit means the right granted by a person to a consumer or
			 a small business to defer payment of a debt, incur debt and defer its payment,
			 or purchase property or services and defer payment for such purchase.
			(8)CreditorThe
			 term creditor has the same meaning as is given such term in
			 section 103(g) of the Truth in Lending Act (15 U.S.C. 1602(g)), and for
			 purposes of this Act, shall include a person who extends credit to a small
			 business pursuant to the provisions of this Act.
			(9)DirectorThe
			 term Director means the Director of the Bureau of Consumer
			 Financial Protection.
			(10)Electronic
			 deviceThe term electronic device means an
			 electronic device that communicates by any transfer of signs, signals, writing,
			 images, sounds, data, or intelligence of any nature transmitted in whole or in
			 part by a wire, radio, electromagnetic, photoelectronic, or photo-optical
			 system that affects interstate or foreign commerce.
			(11)Extended
			 repayment planThe term extended repayment plan
			 means an installment plan under which a consumer who is unable to repay a
			 credit extension on a loan with a term of less than 120 days on the date due,
			 and who complies with applicable requirements established in regulations
			 pursuant to this Act, may repay a creditor the outstanding balance of the loan
			 in at least 4 substantially equal payments without being charged any additional
			 interest, fees, or other charges.
			(12)Federal
			 consumer financial lawsThe term Federal consumer
			 financial laws has the same meaning as is given to that term in section
			 1002(14) of the Consumer Financial Protection Act of 2010 (12 U.S.C.
			 5481(14)).
			(13)Financial
			 product or serviceThe term financial product or
			 service has the same meaning as is given the term consumer
			 financial product or service in section 1002(5) of the Consumer
			 Financial Protection Act of 2010 (12 U.S.C. 5481(5)), and for purposes of this
			 Act, shall also include a financial product or service provided to a small
			 business.
			(14)Insured
			 depository institution and depository institutionThe terms
			 insured depository institution and depository
			 institution (also referred to herein as depositories)
			 have the same meanings as are given such terms under section 3(c) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(c)), and for purposes of this
			 Act, also includes an insured credit union as such term is
			 defined under section 101(7) of the Federal Credit Union Act (12 U.S.C.
			 1752(7)).
			(15)InternetThe
			 term Internet means the international computer network of
			 interoperable packet-switched data networks.
			(16)Nondepository
			 creditorThe term nondepository creditor means an
			 entity that is chartered or licensed by a State and offers personal loans or
			 other financial products or services to consumers or small businesses, but does
			 not accept consumer or commercial deposits.
			(17)PersonThe
			 term person means an individual, partnership, company,
			 corporation, association (incorporated or unincorporated), trust, estate,
			 cooperative organization, or any other entity.
			(18)Primary
			 business activitiesThe term primary business
			 activities means that the business activities of an Internet creditor
			 predominately involve providing financial products and services to underserved
			 consumers and small businesses.
			(19)Secured credit
			 transactionThe term secured credit transaction
			 means—
				(A)a consumer credit
			 transaction where the performance of the credit obligation is secured by an
			 interest in property; and
				(B)such transaction
			 is recognized as secured by State or Federal law, provided, however, a
			 consumer’s authorization for an electronic fund transfer as a payment on a
			 financial product or service shall not be considered, for purposes of this Act,
			 as security on a credit transaction.
				(20)Small
			 businessThe term small business means a business
			 entity, including a sole proprietorship, that has less than 500 full-time
			 employees.
			(21)StateThe
			 term State means—
				(A)a State,
			 territory, or possession of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 Guam, American Samoa, and the United States Virgin Islands.
				(22)Underserved
			 consumerThe term underserved consumer means a
			 natural person who—
				(A)does not have a
			 checking or savings account with an insured depository institution; or
				(B)has a deposit
			 account with an insured depository institution, but has limited or no ability
			 to obtain small personal loans or other nondepository financial products or
			 services from an insured depository institution.
				(23)Unsecured
			 credit transactionThe term unsecured credit
			 transaction means a consumer credit transaction where the performance
			 of the credit obligation is not secured by an interest in property or where the
			 security interest is not recognized by State or Federal law.
			5.Conforming
			 amendment to TILASection 104
			 of the Truth in Lending Act (15 U.S.C. 1603) is amended by adding at the end
			 the following:
			
				(8)Credit
				transactions involving extensions of credit with a term of 1 year or less in
				which the creditor provides consumers in all such credit transactions with a
				clear and conspicuous statement in the loan agreement that discloses the true
				cost of the loan, including all interest, fees, and other loan related charges,
				as a dollar amount and as a percentage of the principal amount of the
				loan.
				.
		6.Effective
			 dateThis Act shall be
			 effective 180 days after the date of the enactment of this Act.
		
